By the Court.
— -The justice did right; it was too late, after appearance and filing a plea, to take advantage of the defect in the return of the summons.
The second objection to the proceedings of the justice was, that the action was an action of debt; and that the verdict and judgment was for damages. But the [*] court said, that was a mere verbal mistake, for which t they never reversed a judgment — and affirmed the judgment.
Cited in Meeker v. Potter, 2 South. 586; Murat v. Hutchinson, 1 Harr. 46; Steward v. Sears, 7 Vr. 175; McQuade v. Emmons, 9 Vr. 400.